                                          Case 3:21-cv-00976-CRB Document 36 Filed 04/19/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     K.W., et al.,                                  Case No. 21-cv-00976-CRB
                                   9                     Plaintiffs,
                                                                                        ORDER STAYING CASE
                                  10             v.

                                  11     EPIC GAMES, INC.,
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13          Plaintiffs K.W. (a minor) and K.W.’s guardian Jillian Williams are suing Defendant
                                  14   Epic Games, Inc. regarding Epic’s practices relating to in-video game sales to minors and
                                  15   disaffirmance/refund policies relating to those sales. See Complaint (dkt. 1) ¶¶ 1–3. Epic
                                  16   has moved to stay this case, see Mot. to Stay (dkt. 18), and to dismiss the Complaint or
                                  17   compel arbitration, see Mot. to Dismiss or Compel (dkt. 23). The motion to stay is based
                                  18   on a North Carolina state court decision preliminarily approving a class action settlement
                                  19   in a case against Epic. See Preliminary Approval Order, Zanca, et. Al. v. Epic Games,
                                  20   Inc., No. 21-CVS-534 (N.C. Sup. Ct., Wake County) (dkt. 18-3). The parties agree that
                                  21   the proposed settlement, if finally approved, would settle Plaintiffs’ claims here unless
                                  22   Plaintiffs opt out. See Mot. to Stay at 1; Opp. to Mot. to Stay (dkt. 21) at 4–5. The
                                  23   preliminary approval order also purports to enjoin all settlement class members from
                                  24   commencing, continuing, or prosecuting “any action or proceeding in any court or tribunal
                                  25   asserting any of the matters, claims or causes of action that are to be released upon Final
                                  26   Approval pursuant to the Settlement.” Preliminary Approval Order ¶ 29. A final approval
                                  27   hearing is set for May 6, 2021. See Jacobson Decl. (dkt. 18-1) ¶ 12.
                                  28          The Court hereby grants a limited stay of this action, for 60 days or until the Zanca
                                           Case 3:21-cv-00976-CRB Document 36 Filed 04/19/21 Page 2 of 3




                                   1   court grants or denies final approval of the proposed settlement—whichever is earlier.
                                   2   This Court has “inherent” power to stay proceedings after weighing any relevant
                                   3   “competing interests.” Landis v. North American Co., 229 U.S. 248, 254–55 (1936).1
                                   4   “Among those competing interests are the possible damage which may result from the
                                   5   granting of a stay, the hardship or inequity which a party may suffer in being required to
                                   6   go forward, and the orderly course of justice measured in terms of the simplifying or
                                   7   complicating of issues, proof, and questions of law which would be expected to result from
                                   8   a stay.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005). Here, a stay “will
                                   9   allow both parties to conserve their resources should a settlement . . . be finalized.” In re
                                  10   JPMorgan Chase LPI Hazard Litig., 2013 WL 3829271, at *5 (N.D. Cal. July 23, 2013).
                                  11   Given that a final decision on the settlement appears to be on the horizon, this stay will not
                                  12   prejudice Plaintiffs. Plaintiffs have made clear that they oppose the proposed Zanca
Northern District of California
 United States District Court




                                  13   settlement, but their challenge to that settlement is properly addressed to the Zanca court.
                                  14   This Court also declines to assume whether Plaintiffs here would opt out of the Zanca
                                  15   settlement if it is approved.2
                                  16          The parties are ordered to notify this Court when the Zanca court grants or denies
                                  17   final approval of the proposed settlement. If the Zanca court does not make such a
                                  18   decision within 60 days from the date of this order, the parties are instructed to file a joint
                                  19   status report.3
                                  20

                                  21   1
                                         Contrary to Plaintiffs’ arguments, Colorado River Water Conservation Dist. v. United States, 424
                                  22   U.S. 800 (1976), which controls when a federal court may abstain from exercising its jurisdiction
                                       over a case given concurrent state proceedings, does not apply here. Here, the Court is imposing a
                                  23   limited stay rather than declining to hear the case.
                                       2
                                         The Court notes that this stay is not based on the Zanca preliminary approval order’s antisuit
                                  24   injunction. See Donovan v. City of Dallas, 377 U.S. 408, 413 (1964) (“[T]he state courts are
                                       completely without power to restrain federal-court proceedings in in-personam actions . . . and it
                                  25   does not matter that the prohibition here was addressed to the parties rather than to the federal
                                       court itself.”). The Court is not presently persuaded that it may read a class action exception into
                                  26   Donovan’s clear holding.
                                       3
                                         Plaintiffs’ administrative motion for leave to file a reply with respect to Plaintiffs’ motion to
                                  27   consider whether cases should be related (dkt. 17) is denied as moot because Judge Rogers has
                                       denied the relevant motion to relate cases (dkt. 25). The third party administrative motion to seal
                                  28   parts of Plaintiffs’ opposition to Epic’s motion to stay (dkt. 32) is denied for lack of good cause
                                       shown.
                                                                                           2
                                       Case 3:21-cv-00976-CRB Document 36 Filed 04/19/21 Page 3 of 3




                                   1      IT IS SO ORDERED.
                                   2      Dated: April 19, 2021
                                                                              CHARLES R. BREYER
                                   3                                          United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          3
